STATE OF HAWAI`I, Plaintiff-Appellee,
v.
LIGAYA DELA CRUZ, aka JOY, Defendant-Appellant.
No. 28053.
Intermediate Court of Appeals of Hawaii.
November 19, 2008.
On the briefs:
Brandon K. Flores, for Defendant-Appellant.
Peter B. Carlisle, Prosecuting Attorney, Loren J. Thomas, Daniel H. Shimizu, Deputy Prosecuting Attorneys for Plaintiff-Appellee.

NOT FOR PUBLICATION

SUMMARY DISPOSITION ORDER
RECKTENWALD, C.J., NAKAMURA and LEONARD, JJ.
Defendant-Appellant Ligaya Dela Cruz, aka Joy (Dela Cruz), appeals from the Order of Resentencing; Revocation of Probation (Revocation Order), filed on July 17, 2006, in the Circuit Court of the First Circuit (Circuit Court).[1] The Circuit Court resentenced Dela Cruz to a term of five years of imprisonment to run concurrently with her sentence in Cr. No. 04-1-2506. Dela Cruz timely filed her Notice of Appeal.
Dela Cruz raises one point of error. She contends that because her felony convictions in Cr. No. 04-1-2506 should be overturned on appeal, the Revocation Order also should be reversed.
On January 9, 2008, this court affirmed the Judgment of Conviction and Sentence in Criminal Number XX-X-XXXX. State v. Dela Cruz, 116 Hawai`i 464, 173 P.3d 611 (App. 2008). On
October 28, 2008, the Hawai`i Supreme Court rejected Dela Cruz's application for a writ of certiorari in Cr. No. 04-1-2506. State v. Dela Cruz, 2008 WL 4750794 (Hawai`i 2008).
Therefore, we affirm the Circuit Court's July 17, 2006 Revocation Order.
NOTES
[1]  The Honorable Richard W. Pollack presided.